,   John McCollor
    1452312.
    F.M. Robertson Unit
    12071 FM 3522
    Abiline, TX 79601

    April 6, 2015

    Clerk
    Texas Court of Criminal Appeals
    P.o. Box 12306, Capitol Station
    Austin, TX 78711

         RB:   1171IU. fOR IUQJ'ST fat REIIAIID URDill TEXAS ODDB ClliiiiiW. JIMCIIIB
               AllftCLB ),1.07 I SBC:ft(ll 3
                      ,'".: 1 ,1·,,   ··   ~'   .,

    Dear Clerk:

         can you please tell me the status of the above motion. I have not heard
    from this Court as to the disposition of the motion, and I cannot proceed to
    any other step in my appeals process until this motion is disposed of.

         Thank you for your time and consideration.




                                                                 RECE,VED ~~~
                                                               COURT OF CRIMINfo.L APPEALS
                                                                      APR 09 2015

                                                                  Abs' Acosta, Clerk